DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “short circuiting switch” in claim 4 is used by the claim to mean “ON/OFF switch,” while the accepted meaning is “a switch that short-circuiting (electrically disrupting/destroying) an electrical system.” The term is indefinite because the specification does not clearly redefine the terms. For the purpose of examination, the limitation will be interpreted as an “ON/OFF switch.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleil et al. (WO2007054316. Bleil hereafter).
With respect to claim 1, Bleil discloses an apparatus (Figs. 1-9, especially embodiment in Fig. 3) for (capable of) inerting or maintaining inertness of a space, the apparatus comprising: 
a battery (1); 
an air source (8, 14, 17, 21); 
a feed channel (9 and 15) for introducing air from said air source to said battery; 
a discharge channel (2 and 16) for discharging air from said battery to a volume of the space (room 25) and for (capable of) reducing an oxygen content of the volume of the space by introducing an inert gas (nitrogen or the like. Page 3, line 22 to page 4, line 21) formed by said battery and fed into the volume of the space through said discharge channel; and 
a control unit (23) configured to (capable of) start an electrochemical reaction of said battery in an event of a fire situation within the space.
Bleil fails to disclose wherein the battery is a metal-air battery
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel cell battery with an air-metal battery, in order to provide an alternative battery that produce inert gas. Bleil discloses the air that has passed the cathode of the fuel cell is depleted in oxygen and this flow of low-oxygen air is returned to render a room inert. It is also known to those skilled in the art that the air passing through the cathode of a metal-air battery is depleted of oxygen in the same way as in a fuel cell. The subject matter of claim 1 thus differs from the prior art only through the use of known equivalents (Replacement of a fuel cell by a metal-air battery) which no inventive one can support. The use of alternative and functionally equivalent power source (or inert gas generator) would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 2, Bleil discloses wherein said air source is formed by the space (Fig. 3).
With respect to claim 3, Bleil discloses the inerting apparatus further comprises: an electric load connected to said metal-air battery, said control unit being configured for controlling operation of said electric load (page 21, lines 1-20).
With respect to claim 4, Bleil discloses the inerting apparatus further comprises: a short circuiting switch (22, 23, 6 and 10) for selective short-circuiting of said metal-air battery; said control unit being configured for controlling said short circuiting switch (via line 27).
With respect to claim 5, Bleil discloses the inerting apparatus further comprises a blower (12) disposed in said feed channel for conveying an air stream from the volume of the space to said metal-air battery.
With respect to claim 6, Bleil discloses the apparatus as in claim 5 except for wherein said blower is connected to said metal-air battery for supplying said blower with power.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said blower connected to said metal-air battery power in order to power the blower with the metal-air battery. One having ordinary skill in the art would have been motivated to use the power of the metal-air battery to power the blower because such a change is a mere alternative and functionally equivalent power source.  And because such a change would only produce an expected result, i.e, providing power to the blower.  The use of alternative and functionally equivalent power source would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 7, Bleil discloses the inerting apparatus further comprises: an electrolyte container (3) for storing an electrolyte (the fuel); and a transport element (5-8) for conveying the electrolyte from said electrolyte container into said metal-air battery; said control unit being configured for controlling said transport element (via 27).
With respect to claim 8, Bleil discloses the inerting apparatus further comprises a sensor (fire recognition system 22) connected to said control unit for measuring a parameter correlated with desired inerting conditions in the volume of the space.
With respect to claim 15, Bleil discloses an inerting system (Figs. 1-9, especially embodiment in Fig. 3 and the aircraft), comprising: an inerting apparatus according to claim 1 for at least one of preventing or fighting a fire in an aircraft (page 17, line 28) or a spacecraft.
With respect to claim 17, Bleil discloses an inerting system (Figs. 1-9, especially embodiment in Fig. 3 and the aircraft), comprising: a space (room 25) having a volume; and an inerting apparatus according to claim 1 having an inerting action (fire recognition system 22) matched to the volume of the space.
With respect to claim 18, Bleil discloses an aircraft (page 17, line 28) or spacecraft, comprising: an aircraft or spacecraft space to be inerted, said space having a volume; and an inerting apparatus according to claim 1.

Response to Arguments
Applicant's arguments filed on August 2, 2022 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 112(b) rejection, Applicant argues that a “short circuiting switch” is not an ON/OFF switch. However, the Applicant admits that a simple switch is capable of establishing such a short circuit. It should be known that, in the electrical art, a “short circuit” in a bad or an unwanted event of the flow of electric not according to a circuit design. In stead of flowing a complete loop within the circuit design, a shorter, unwanted connection of two poles is accidentally established.  Since the terms are not common terms known by one skilled in the art, and the written description fails to clearly redefine the claim terms and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the terms. On one hand, for the purpose of examination, the limitation will be interpreted as an “ON/OFF switch” because an ON/OFF switch is capable of performing the function described in the specification. On the other hand, the specification provides no evidence to indicate that these functional limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d 1064.
With respect to the 35 U.S.C. 103 rejection, Applicant explains the differences between a fuel cell battery and a metal-air battery, however, it is unclear how one type of battery cannot be replaced with another type of battery as suggested by the Examiner since both systems are capable of producing inert gas to reduce/eliminate a fire in a room? Applicant further argues that Bleil fails to disclose “a control unit configured to (capable of) start an electrochemical reaction of said battery in an event of a fire situation within the space.” The Examiner respectfully disagrees. Since the control unit (control/regulating unit 23) is capable of starting and ending the whole system, then the control/regulating unit 23 is capable of starting the electrochemical reaction of said battery in an event of a fire situation within the space. The Applicant further argues about the efficiency of the combination. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention. The Applicant also argues that Bleil does not provide any hints to the combination suggested by the Examiner. It is noted that skill, not the converse, is presumed on the part of those practicing in the art (In re Sovish, 226 USPQ 771) and a conclusion of obviousness can be made from "common sense" of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.   (In re Bozek, 163 USPQ 545, 549 (CCPA 1969)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752         
September 9, 2022